Citation Nr: 1001976	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  04-20 657A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an effective date before July 30, 1999 for 
the grant of service connection for a lumbar spine 
disability.

2. Entitlement to an effective date before July 30, 1999 for 
the grant of a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1972 to August 1976.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions in October 2002 and in 
November 2002 of a Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In September 2009, the Board notified the Veteran that he had 
been scheduled to appear at a hearing in Washington, D.C. 
before a Veterans Law Judge.  In a statement received in 
November 2009, the Veteran indicated that he wanted his 
hearing before a Veterans Law Judge to be held at the VA 
Regional Office that had jurisdiction over his claim, rather 
than in Washington, D.C.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to have 
a hearing before the Board at his local RO, either in person 
or via video conference in lieu of an in-person hearing, if 
he so chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 20.700, 
20.703.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either an in-
person hearing or a video conference 
hearing before the Board, whichever he 
elects, at the Oakland RO.





The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


